445 S.W.2d 212 (1969)
Ex parte T. J. MARSHALL.
No. 42044.
Court of Criminal Appeals of Texas.
September 22, 1969.
Rehearing Denied October 15, 1969.
*213 Atwell, Malouf & Musslewhite by Howard L. Abramson, Dallas (Court Appointed Attorney), for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
Our prior opinion is withdrawn. This is a habeas corpus proceeding attacking the conviction, with punishment assessed at life, affirmed by this court by per curiam opinion in Marshall v. State, No. 34,179, on January 24, 1962.
Following a hearing on July 19, 1968, Judge James B. Zimmermann, present Judge of Criminal District Court No. 3 of Dallas County, filed findings of fact and conclusions of law establishing that petitioner was, at the time of his giving notice of appeal to this court, an indigent; and that he was not appointed counsel on appeal, no brief was filed in his behalf or argument presented before this Court, that petitioner herein did not have a full record on his appeal, and that there is no statement of facts available upon which petitioner may be granted an out of time appeal.
The findings of fact are supported by evidence adduced at the hearing.
Petitioner is accordingly ordered released from confinement by the Department of Corrections and ordered delivered to the Sheriff of Dallas County there to stand trial upon the indictment pending against him.
It is so ordered.
DOUGLAS, J., not participating.